Citation Nr: 1316423	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-48 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2011.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD on or after February 27, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an august 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation effective from May 12, 2009.

Although the Veteran appeared to have withdrawn his appeal in an October 6, 2010, statement, he subsequently withdrew that statement and filed a substantive appeal on October 26, 2010.  The RO proceeded with his appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As the Veteran has been led to believe that his claim remained pending, the Board will take jurisdiction of the issue.

During the pendency of the appeal, the RO issued a rating decision in May 2012 granting the Veteran an increased evaluation of 30 percent for his PTSD effective as of February 27, 2011.  Nevertheless, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.
 
The Veteran appeared before the undersigned Veterans Law Judge at a travel board hearing in March 2013.  The record contains a transcript of that hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2012). 

In this case, the Veteran was afforded VA examinations in June 2009 and February 2011 in connection with his claim.  However, during his March 2013 hearing, the Veteran reported additional symptoms that suggested a possible worsening of his PTSD.  For example, during the February 2011 VA examination, there was no mention of panic attacks and his memory was noted as being satisfactory, yet the Veteran testified in March 2013 that he has panic and anxiety attacks several times per week and experiences difficulty with his short-term memory.  The February 2011 VA examination also noted that the Veteran volunteered six to seven hours per week and socialized with friends, whereas as the Veteran's wife noted at the hearing that he was withdrawing from his family, and he stated that he had not volunteered in one and a half years.  As such, it appears that there is a reported worsening of symptoms.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's PTSD.

In addition, the undersigned Veterans Law Judge agreed to hold the record open for 30 following the March 2013 hearing for the submission of additional private medical records.  However, to date, such records have not been received.  Therefore, upon remand, an attempt should be made to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for private medical records from Dr. B., who was identified during the March 2013 hearing, and any outstanding VA medical records.   

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD. 

If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other nonservice-connected disorder, the examiner should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



